        Case: 3:18-cv-00018-JMV Doc #: 60 Filed: 06/22/20 1 of 1 PageID #: 189




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JIMMY DAVIDSON                                                                             PLAINTIFF

v.                                                                                 No. 3:18CV18-JMV

WARDEN TIMOTHY OUTLAW, ET AL.                                                          DEFENDANTS


                                        FINAL JUDGMENT

        In accordance with the memorandum opinion entered this day, the defendant’s motion [49] for

summary judgment is GRANTED, and the instant case is DISMISSED without prejudice for failure

to exhaust administrative remedies. In light of this ruling, the defendant’s motion [58] to extend the

deadline to file a dispositive motion is DISMISSED as moot.

        SO ORDERED, this, the 22nd day of June, 2020.


                                                        /s/ Jane M. Virden
                                                        UNITED STATES MAGISTRATE JUDGE
